Equality between women and men in the European Union - 2009 (debate)
The next item is the report by Marc Tarabella, on behalf of the Committee on Women's Rights and Gender Equality, on equality between women and men in the European Union - 2009 -.
Madam President, ladies and gentlemen, first of all, I wish to congratulate the European Commission on its excellent report. In fact, this report on equality between women and men, which we vote on each year, has special resonance for me. It is the first report that I have presented within the Committee on Women's Rights and Gender Equality, of which I am an active member. Moreover, it is a report that is absolutely essential this year given the economic, social and financial crisis that the European Union especially is going through.
This is why I have been keen to stress, in my report, the impact of the crisis on women. First of all by observing that men suffered more redundancies at the start of the crisis - that is to be expected given the impact on heavy industry, in particular - but recent months have seen unemployment of both women and men grow in the same way and at the same rate.
Moreover, in a good dozen Member States, the unemployment rate remains higher for women, and women are over-represented in part-time employment. I therefore call on the Commission and the Member States to supply accurate statistics on the impact of the crisis on women and men, and on the Member States, before they implement any budget austerity policies, to carry out gender-based impact studies so as to prevent women from being disproportionately affected.
The fight to eliminate violence against women is also, in my opinion, an important point. Twenty to twenty-five per cent of European women suffer physical violence during their adult life, that is a fact, but 10% of them are also victims of sexual violence. I believe therefore that men must also make a commitment to combat violence against women.
The Spanish Presidency of the European Union has decided not only to make the fight against violence against women one of its main priorities by creating, among other things, a European inter-gender violence monitoring centre to provide harmonised data, but also to create a European protection order for victims. I therefore support this approach and would also call for the creation of a European Year for combating violence against women so as to raise awareness in all the Member States and to ensure that this fight becomes a priority.
Let us turn to employment. Here is a fact: women have made a huge investment in the labour market. 59.1% of women work today. The Lisbon Strategy set an objective of 60%. We are almost there, but the difference is still significant in some Member States, as is the average pay gap, which varies, depending on which study you read, between 17 and 25%.
I would therefore ask the Member States properly to apply the directives on equal treatment between women and men in employment matters. I would ask these same Member States to introduce legislative measures to promote gender balance in positions of responsibility, especially in private companies. Obviously, I believe that we have to combat sexist stereotypes. In my previous role as a minister for training, I met a woman who had to give up training to become a school bus driver because her trainer was making fun of her.
I hope that, in future, no one will be surprised if a man does the washing up or a woman drives a school bus, as I have just mentioned. In short, the Commission and the Member States must be called on to launch awareness campaigns on this issue in schools.
Sexual and reproductive rights are an important chapter because women must have control over their sexual and reproductive rights. Thousands of women have put their lives at risk to fight for these rights and, today, 24 of the 27 European countries have legalised abortion. The European Parliament has a duty to protect this acquis, which is absolutely fundamental for women, and we insist that women must have control of their sexual and reproductive rights, not least by having easy access to contraception and abortion.
Let us turn to paternity leave. Here is a fact: men have a right to be fully involved in the first few days following the arrival of their child in the family. It is true that, in this regard, we can ask the Commission to support any steps aimed at introducing a form of paternity leave at European level. We consider that maternity leave must be linked to paternity leave.
I will finish, Madam President, Commissioner. When it was presented within the Committee on Women's Rights and Gender Equality, this report received high praise from representatives of all the political groups in the European Parliament. The vote in that committee went very well too, and the report was adopted by a comfortable majority. I therefore invite all of my fellow Members to support my report again when the vote takes place on Wednesday, but I shall be listening carefully to the debate that is due to take place, and I will then be able to reply to your questions.
Madam President, honourable Members, the current Commission welcomes the report and the draft resolution on equality between women and men in the European Union 2009.
I wish to thank the rapporteur, Mr Tarabella, for the support expressed by Parliament for the approach adopted and the actions taken by the European Commission to promote equality between women and men. Gender equality is one of the European Union's fundamental values and a prerequisite for the achievement of the European Union's growth, employment and social cohesion objectives.
On this basis, the European Union has built a real policy to promote equality between women and men. Whilst unquestionable progress has been achieved in this area, major challenges remain. The Commission shares the rapporteur's view that it is essential to continue with our efforts.
During my mandate, gender equality and women's rights have been at the centre of my concerns. During these last five years, the Commission's commitment to gender equality has been formalised in the roadmap for equality between women and men. In the course of implementing this roadmap, the Commission has introduced several notable initiatives. By way of illustration, I will mention three of these.
The Commission has proposed some practical actions to overcome the pay gap between men and women. This discrepancy, which amounts to 17%, is quite simply unacceptable. In 2010, the Commission will report on the analysis of the effectiveness of the European legislation and will present courses of action to overcome the pay gap.
The Commission has noted the interesting ideas contained in the European Parliament's resolution. I would also remind you that, in March 2009, the Commission launched an awareness campaign aimed at mobilising all of the parties involved to combat the wage gap. Given the success of this campaign, it will be extended into 2010.
During my mandate, I have also been careful to promote greater representation of women in economic and political life. On that basis, in June 2008, I introduced a European Network for Women in Decision Making. Some progress has been made. The current European Parliament, for example, has its highest ever percentage of women: 35%.
However, significant efforts are still required, especially at national level, where women on average make up only 24% of all national members of parliament, and in companies, where women make up less than 11% of the board members of the major stock exchange-listed companies.
The third notable initiative is the introduction of the European Institute for Gender Equality. I am pleased to be able to say today that, despite a slower start than we had imagined, the institute has begun its activities in Brussels and is already installed in its offices in Vilnius.
The current crisis is having serious repercussions for the labour market, threatening the recent progress made in relation to female employment, given that women are less likely to be able to find a new job and that they are more disadvantaged to begin with.
Ladies and gentlemen, during my mandate, I committed myself to improving the work-life balance. I agree with the European Parliament when it stresses the importance of enabling fathers to play a greater role in family life. This is why I have asked my services to begin a cost-benefit analysis of a potential Commission initiative in this area.
The European Parliament's report also rightly stresses the importance of eliminating violence against women. The Commission will work towards this goal with purpose and with great determination.
I would not wish to end this speech without stressing the very good cooperation between Parliament and the Commission. This cooperation has been a key factor in the progress made in relation to gender equality. Gender equality is not merely an end in itself. The achievement of the European Union's growth, employment and social cohesion objectives depends on it.
Thank you for your cooperation and your attention.
Madam President, the Committee on Women's Rights and Gender Equality voted for this report by a tiny majority of three votes, since six of its 33 members were absent. I do not believe one can talk of a 'comfortable' majority. It is clear that we share all the concerns about the discrimination that still exists in relation to equality between women and men, despite the very good European legislation that we have had in this area since 1975.
Why has this discrimination persisted so? It is either because these directives are badly applied, or because those discriminated against are unable, for some reason, to assert their rights before the courts. Rather than continually demand new directives with the risk of dilution that this entails, let us ensure that the existing body of legislation is fully applied by governments, by the social partners and in the everyday world of work.
This report once again echoes every complaint, every gross generalisation about poor, battered and raped women ... Some affirmations therefore need to be put into perspective by means of amendments. What I find more serious is that this veritable glorification of the social or solidarity-based economy is meant to make us think that, by shoehorning women into it, we would successfully demonstrate their employability, and thus enable them to improve their social status and to become more financially independent.
The opposite is true in fact. They would sink into widespread poverty, lose any incentive and motivation to earn wages based on merit and have any responsibility taken away from them.
Furthermore, the proposals to create a European charter of women's rights, and therefore a new form of protection in addition to human rights - which, fortunately, women already enjoy - and a new form of bureaucracy in the shape of a European inter-gender violence monitoring centre, even though we have enough departments to carry out this work, are either counterproductive or incompatible with the principle of gender equality which is, in fact, firmly established in the treaty. If ridicule could kill, some members of the Committee on Women's Rights and Gender Equality would no longer be around.
Finally, I deplore the obstinacy of some members who, on every occasion, irrespective of whether it is appropriate, advocate including in this report non-essential abortion on the pretext that, to ensure sexual and reproductive health, one must advocate free and easy access to abortion. No. The priority must be to promote improved information for young girls, especially with regard to contraception. The latter exists today to prevent pregnancy at a very early age. It was not around when I was young. We have therefore proposed separate votes so that we do not have to vote against the report by Mr Tarabella, who is not to blame, but who has again fallen victim to the extremism of some of his comrades.
Madam President, I should like to begin by thanking Mr Tarabella and all the Members who have helped to develop this report for the work they have undertaken.
A year ago, we debated a report very similar to the one on the table today. Unfortunately, we need to continue focusing on key issues on which we have yet to make progress regarding equality between men and women. These include gender violence, which is deemed to be one of the main scourges of society, not just in Europe but also the world over. Then there is the pay gap that remains unchanged and which we have been unable to bridge. Other issues include sexual and reproductive health rights, reconciling family and professional life, women entering the labour market on equal terms with men, the situation of vulnerable groups of women, such as disabled women or women in rural areas, plus the representation of women in public life.
We have raised these issues year after year and have been unable to make much progress. Allow me to quote one single piece of information, namely, that only in 3 of the 27 Member States do women account for more than 40% of Members of Parliament.
I believe it is essential for us to insist on the need to intensify our work on promoting equality between men and women. It is vital to support initiatives like those taken by the Spanish Presidency, which has declared equality between men and women to be one of its priorities. This is a commitment to the women of today and also to the women of future generations. Progress has been made, but there is still a long way to go, and we must be ambitious when devising policies to ensure that one half of the population of Europe enjoys the same rights and opportunities as the other half.
First of all, my compliments to the rapporteur. I should just like to start with a few small points on which I do not agree with him. When it comes to the impact of the economic crisis on women, I actually think it very important that we put our public finances back in order and restore them to health as quickly as possible; it is this, not the prolongation of public debt, that will benefit women. I also think that the report contains a few proposals that may sound very appealing but tend towards symbolic policy, such as a year for this, a monitoring centre for that. Let us just concentrate on specific measures.
Nevertheless, the report also contains a number of things that I very much welcome. The first - thanks to an amendment tabled by the Group of the Alliance of Liberals and Democrats for Europe - is a reference to the position of single-person households. I would appeal to the European Commission to carry out a study on the subject for once, as we have a European family policy, but few people realise that one in three households in Europe is a single-person household. These people often suffer severe discrimination in terms of social security, tax issues, housing and such like.
Secondly - and here I am also looking at Mrs Lulling - I am actually delighted with the very plain references to sexual and reproductive health and the sexual autonomy of women; and access to safe, legal abortion is part and parcel of this sexual reproductive health. Whilst I fully agree with Mrs Lulling that information is certainly very important, I note that - in my home country, at least; it may be different in Luxembourg - it is actually the Christian Democrats who always put paid to this kind of thing. Therefore, if we are able to work together on sound, straightforward information for young people, you can count on my support, and I also think that we must put an end to the hypocrisy; we cannot be throwing women into prison or condemning them to unsafe abortions.
Finally, Madam President, regarding violence against women, I very much welcome the initiative of the Spanish Presidency to make this one of its priority areas. After all, few people realise that violence against women claims many times more victims each year than terrorism, yet is still - entirely wrongly - regarded as merely a women's issue.
on behalf of the Verts/ALE Group. - Madam President, we have a relatively new European Parliament, and we almost have a new European Commission. This is basically the first time with the Tarabella report that we are voting on the action that the new Parliament's Committee on Women's Rights and Gender Equality wants taken in the coming years.
The Greens are very happy with this quite progressive report. It is brimful of plans that we want carried out. We finally want legislative action to be taken to further the sharing of care between men and women, with a call for paternity leave. We finally propose to further women in decision making by looking at the Norwegian practice of a quota for boards of directors.
The Greens are also really happy with the attention paid to the effects of the crisis on women: women's unemployment differs, and the effects on women of cuts in public spending differ. We should look at that seriously.
We very much hope that Parliament will show the courage and the readiness to combat discrimination of women, and further equality with concrete measures that might actually bring results, by voting in favour of this report. We hope that the Commission will take action accordingly.
Madam President, through its proposal to make abortion easily available in the European Union, this report breaches the exclusive competence of Member States in this area. However, this is not the most important reason to vote against this document. No faith at all is needed, today, to see a person in an unborn human foetus. A simple ultrasound examination, available in every town in Belgium, even the smallest, is sufficient to enable us to see an on-screen image of an unborn human being. Therefore, every responsible legislator should do everything possible to make the number of abortions fall. For making abortion more accessible is an indicator of how our culture has fallen, and shows our departure from human values. Therefore, I would ask for this to be borne in mind, before anyone in this Chamber votes in favour of this harmful document.
Madam President, as reality shows and Eurostat itself confirms, the economic and social crisis is having a serious effect on women. This is because of rising unemployment, precarious work and low wages, combined with pay inequalities between men and women, which have risen again and exceeded, on average, 17% at EU level. It is also because of the resulting poverty, whether from the issues surrounding low wages and income, including retirement and pensions for elderly women, or from the difficulty in gaining access to low-cost or free quality public services. There are also the issues of the trafficking and prostitution of women and girls, violence at work and at home and the various forms of discrimination against women in more vulnerable situations.
As is emphasised in the report, and I would like to congratulate our rapporteur here, it is therefore necessary to pay particular attention to the economic and social situation of women when developing Community policy. This requires studying the social impact of new Community strategies, to prevent an increase in discrimination and inequality, to ensure equality in social progress and not in the decline of economic, social and employment rights, and to protect the social purpose of motherhood and fatherhood. It is vital to invest in a true strategy for development and social progress that gives priority to employment with rights, to production, to quality public services and to social inclusion. It is time to take significant steps towards improving the lives of the majority of women, including in the area of sexual and reproductive health, and putting an end to the hypocrisy that still surrounds the issue of abortion.
on behalf of the EFD Group. - Madam President, there is an ideology that is gaining ground in Europe that teaches inequality between men and women. It says that women are of a lower status than men. It says that, under inheritance law, a man's portion must be double that of a woman. It says that, in a court of law, two female witnesses are required against the testimony of a single male witness. It says that, in a rape trial, it takes four male witnesses to convict a man but the testimony of a female is not accepted, not even that of the raped woman. By the way, the four witnesses must be Muslims, not non-Muslims.
You have guessed that I am speaking about Sharia law. Now, apparently, some Muslims believe that suicide bombers are rewarded with 72 virgins in Paradise, but I cannot find any reference that female suicide bombers are rewarded with the male equivalent. Surely this is a case of blatant gender discrimination.
The British Government has already officially recognised Sharia law in some tribunals. While bigamy is still illegal in the UK, polygamous Islamic wives are officially recognised as dependants for the purposes of tax relief and benefits payments.
Europe is boldly marching backwards to sixth-century Arabia. If we want genuine equality, then individual European States must not recognise Sharia law in any way, shape or form.
(DE) Madam President, ladies and gentlemen, more women have entered the labour market. However, more jobs does not always mean more quality jobs. There are high numbers of women in part-time work and in jobs that have been particularly hard hit by the present crisis. Approximately 60% of all university graduates are women, and yet, there are barriers effectively stopping women from making the most of their potential. That is why we have to establish binding minimum standards: EU-wide minimum standards for parental leave, improved child care and improved health care. That is how we can break many gender-based stereotypes and finally achieve the imperative of real equality between the sexes.
(HU) Mr Tarabella will surely forgive me if I do not start by thanking him now, but direct my thanks first of all to Commissioner Špidla, since he is here with us probably for the last time in his capacity as commissioner. I would like to emphasise his dedication in dealing with gender equality, women's employment and similar problems.
Several questions came up in connection with the report. I wish to draw attention to at least two points: one is the wage gap between men and women. The most recent statistics indicate a difference of more than 17%. Improvement is not only slow but also ambiguous, since this figure is higher than it was two years ago. And we do not really know yet what the consequences of the crisis will be. Daily experience suggests that improvement in the short term is not likely.
What is fundamentally unacceptable, however, is the fact that wage differences show up not in the case of those who are at the start of their careers, but when mothers return to the labour market after maternity or parental leaves. In a Europe struggling with a demographic crisis, this in itself is disturbing and totally unacceptable. Such discrimination is obviously forbidden by EU regulations.
As has already been mentioned, the pertinent legal standard dates back to 1975, and it is obvious that this directive, like many others, is completely ineffective. I am very glad Commissioner Špidla announced that we can expect a report in 2010 on steps the Commission intends to take in order to make legislation more effective. I would like to add just one more sentence concerning the Charter of Women's Rights. It is probably more important and urgent to improve the effectiveness and accessibility of existing laws than to create a new legal standard which will be just as ineffective as the previous ones.
(PT) Madam President, I would like to begin by congratulating the rapporteur on his outstanding work and I hope the proposals contained in this resolution are adopted. During the European Year for Combating Poverty and Social Exclusion, we are seeing the face of poverty become increasingly feminine. The majority of the almost 80 million people living in poverty in Europe are women and children. Women are suffering more than anybody else in the economic and social crisis. Women are the last to enter into the labour market and the first to be unemployed and, in addition to this, in 2004, the pay gap between men and women was 15% and in 2009, it was more than 17%.
I would like to draw to your attention some proposals that I feel are innovative and of great importance and would like to ask for the support of fellow Members in these proposals: the much-needed creation of the European Charter of Women's Rights, as has already been mentioned, the proposal for a directive to prevent and combat all forms of violence against women, domestic violence and the trafficking of women, the inclusion of paternity leave in European legislation, which already exists in the overwhelming majority of Member States, as a means of promoting a balance between work life and family and personal life, and boosting the birth rate.
I would like to finish by thanking Commissioner Špidla for everything he has done in promoting gender equality and for his involvement with the European Parliament. I wish you every success Commissioner.
(BG) Madam President, ladies and gentlemen, I, too, would like to congratulate the rapporteur, Mr Tarabella, for this report. I firmly believe that this report provides a response to the need to combat stereotypes and incidences of sexual discrimination. This report may be run of the mill for many of my fellow Members, but I regard it as a renewed, more effective commitment to gender equality at European level aimed at boosting the socio-economic status of women, especially of those from the new Member States, as well as at ensuring their broader representation in political and business life and promoting their career development.
Given that social, legal and economic institutions determine the access women and men have to resources, their opportunities and relative power, I feel that it is extremely important for women to be guaranteed equal rights with regard to their involvement in politics, occupying important political and management positions in business and their representation at the highest level in company boardrooms. This also applies to raising educational qualifications and offering them the same opportunities as men for career development, especially following a lengthy period of maternity leave. At the same time, consideration must always be given to maintaining the balance between career and family obligations.
We need to devise an institutional mechanism for initiating a consistent policy on this issue because the battle against sexual discrimination is won by introducing long-term positive incentives and legislative reforms, and by increasing incomes and the quality of life. Otherwise, we would not be discussing this matter in this Chamber today.
In order to make significant progress in terms of equality before the law, equal opportunities, including equal remuneration for work done, and equal access to human resources and other production resources which provide more chances, we - the European Parliament and European Commission - have the opportunity to and must encourage Member States and civil society to adopt effective measures.
I believe that women's equal involvement in the management of resources, in economic opportunities, and in government and political life, will have a positive impact on the economic development of our society, thereby strengthening countries' ability to develop, reduce poverty and be run efficiently and better.
In this respect, the promotion of gender equality is an important component of the strategy for exiting the economic crisis and providing a satisfactory solution to the demographic crisis. This will provide women and men with the opportunity to tackle poverty and improve their standard of living.
Madam President, I would like to draw the new Commission's attention to two aspects of the report which are particularly important for our group, the Greens, and I hope that these comments can be forwarded to the incoming Commissioner responsible.
Two points: the first one is the long-awaited revision of the Directive on equal pay for equal work. We think that this is crucial for women across Europe. The pay gap is unacceptable: we are now in 2010, and it is time that action was taken to close that gap. You, Mr Špidla, have recognised that we need new legal action. We are really looking forward to receiving a proposal from the Commission on new legal action in the course of this legislative period.
The second point concerns paternity leave entitlements. Here, I would like to underline that this report is about equality between women and men. We want equality for men also, so that they can share time with their kids and have that responsibility if they so desire. We need equal choice for women and men on how to live, how to work and how to take care of their families and their children. So, while we think that is crucial for the European Parliament to send a signal to fathers, we would like to send more than signals: we would like to open the door to a modern society. We are relying on the Commission to finally introduce a very modern, forward-looking directive on this question.
Finally, we are looking forward very much to the Spanish Presidency's proposals with regard to eradicating violence against women throughout Europe, and we hope the Commission will take those proposals up.
Madam President, we female MEPs are definitely in a minority position. We have satisfying and stimulating work, with equal pay, equal pensions, equal access to positions of responsibility: so very different from so many of our constituents.
I welcome this report and applaud the emphasis that Mr Tarabella puts on the economic well-being of women. I think this is the single most important factor in promoting gender equality. If women control their lives economically, they are much better able to control all other aspects of their lives. We must ensure that, in these challenging economic times, women are not left behind in low-paid, low-security jobs.
I would like to congratulate the European Engineering Industries Association for their recent policy vision, in which they ask for the promotion of maths and science studies, especially for women. They want, and I quote, 'to bring in, in much greater numbers, skilled women who have for too long shunned many areas of engineering'.
Yes, the position of women is about policies, it is about direction, but it also about action: action which speaks louder than words. This is the way forward, with enlightened employers recognising women's strengths and promoting their economic well-being.
(SV) Madam President, I would like to thank Mr Tarabella and his colleagues on the Committee on Women's Rights and Gender Equality for a good report.
I would like to highlight two things in particular. I hope that plenary supports the importance of paternity leave. Paternity leave not only sends an important signal that children are the responsibility of both parents, but also has other positive consequences. Studies show that fathers who have taken paternity leave continue to take greater responsibility for the home, family and children in later life. In other words, getting fathers involved creates a sound basis for further equality work.
The second point that I would like to raise, and which I support, is that women must at last be granted the power to decide over their own bodies, their sexuality and their reproduction. Giving women that power means that when children are born, they are wanted and are genuinely able to develop - something that is every child's basic right. We want to see an end to women's lives being harmed, to the fact that women are dying even today because of illegal abortions. Give women the right of self-determination - not just when it comes to finances, politics and society, but also over their own bodies.
(DA) Madam President, I, too, feel that this issue is important and therefore, as I sit and listen to the debate I cannot help wondering at the fact that it seems all the political groups, with the exception of the Europe of Freedom and Democracy Group, think that the fight for women's equality is something for women to deal with alone. You might get that impression at any rate, listening to the otherwise excellent speakers here today. I think there is a striking lack of male speakers and I am glad that my group has been able to send two.
Having said that concerning the style and form of the debate, I would like to say that in my opinion, the report itself concentrates heavily on solely socio-economic considerations. There is plenty about the labour market, pay differentials, training, rules on directors of companies and the like, and those things are indeed important; but there is one area in particular - as a previous speaker has already mentioned - that is completely absent, and that is the huge cultural problem that we face as a result of immigration from the Islamic world. I think it slightly shameful that a report that is supposed to deal with the equal rights of women does not even mention problems such as forced marriage, enforced headscarf wearing, honour killings, circumcision, lack of access to education, and so on. These elements must be included if we are to have an accurate picture of Europe in the year 2010.
(HU) I wish to propose that the European Parliament take a new approach to the question of abortion. I ask that we put an end at last to the stunning lie purporting that abortion is some kind of beneficial thing for women, perhaps even a yardstick of women's freedom. No! As many people know, women and men alike, abortion is a painful and harmful intrusion on a woman's body and soul equally. Precisely for this reason, instead of talking constantly about easier access to abortion, let us talk at last about preventing abortions, emphasising this and helping women in this regard. Let us help women to prepare for planned pregnancies, and should an unplanned pregnancy occur, an unplanned child be conceived, that child ought to be allowed to come into the world and be brought up with love by women, by couples, because they should get all the help and support in order to be able to do so.
(FR) Madam President, Commissioner, the motion for a resolution by Mr Tarabella, who joined us in the Committee on Women's Rights and Gender Equality at the last European elections, is ambitious. I refer, in particular, to paragraph 20: 'Parliament wishes to see a European Charter of Women's Rights established'.
Anyone familiar with the history of European integration will remember that the Treaty of Rome already provided for the principle of gender equality in the labour market. Laws on equal treatment between women and men exist in every Member State. It is an easy solution to ask for new charters. It is more of an effort to apply the existing instruments.
In reality, if we do not remove paragraph 20 from this motion for a resolution, we will be adding to the Council of Europe's European Convention on Human Rights, to the European Union's Charter of Fundamental Rights and to the brand new European Institute for Gender Equality a fourth instrument which would take the form of a special new charter dedicated to the promotion of women.
I have some questions. What would be the use of a new charter of women's rights? What added value would it bring? There is none. It is a mistake to believe that a charter will solve women's problems. Natural law, which ought to guide us in our thoughts and in our responsible political action, does not admit of special rights. No one can say that the legal instruments ignore women's rights. That would be intellectually dishonest and factually incorrect.
That is why I am voting against paragraph 20. The charter is the main issue. If paragraph 20 remains in the motion for a resolution, I am unable to support it.
Finally, Commissioner, I thank you for your cooperation with the Committee on Women's Rights and Gender Equality during your mandate.
(FR) Madam President, first of all, I would like to congratulate my colleague, Mr Tarabella, on the quality of the report that he has written and on his successful handling of this task, in which he addresses a whole range of issues relating to gender equality.
We must acknowledge that definite progress has been made with regard to equality. However, much effort is still required, in particular, in a context of economic and social crisis that is having an even greater impact on one already extremely vulnerable section of the population, namely women.
We must also emphasise the double discrimination that sometimes affects women due to a handicap, to age or to their membership of a national minority. I want to emphasise three particular points. We need to equip ourselves with common, reliable and consistent indicators at European level. This should enable us to propose solutions that reflect real-life conditions, which can be measured using credible data relating to gender equality.
If we truly wish to move towards real equality, then paternity leave must be introduced at European level. This is an important factor when it comes to equality of opportunity in employment and family life.
My third point, finally, is that gender equality necessarily relies on women having control of their own bodies. This very clearly means that contraception and abortion must be made as accessible as possible to women. I regret that this issue still results in such sensitivity, to say the least, but it is evident that, until women are able to control their sexual rights, we will have failed to achieve our objective in our battle for true equality between men and women.
(ET) Madam President, Commissioner, ladies and gentlemen, first of all, my compliments to Mr Tarabella, but now to the report. Equality between women and men is not an objective in itself, but it is a precondition for achieving our general objectives.
Equality in everyday life is in everyone's interests, both men's and women's, but this problem will not be solved merely by individual pieces of legislation. The fact that we are still talking about this today, and have been talking about it for 40 years, is a sign that only a multifaceted integrated policy will bring us closer to our objective. I want to stress, therefore, the great importance of implementation and supervision.
Second, the proliferation of outdated gender stereotypes keeps men and women in essentially medieval roles in society and reinforces gender inequality. We want to change the situation, but we should also set an example ourselves here. Tomorrow, we will be ratifying the new European Commission, of which women make up only a third. We can no longer change that today. I would ask that when a new Commission is next elected, two candidates for Commissioner should be nominated from each Member State - a man and a woman. And thus, we will decide not on the basis of gender, but on the basis of their competence. Education statistics show that women should not be afraid of this, and thus I am sure that we should not be ashamed. Finally, I want to thank Mr Špidla and I hope that he fulfils all the aims that he has set himself.
(EL) Madam President, this important 2009 report quite rightly states that violence is a fundamental obstacle to equality between men and women. However, it does not refer specifically to domestic violence. Unfortunately, this problem is rife and it affects every community. In Greece, for example, 35 spouse murders have been recorded over the past eighteen months.
And yet, support structures for abused women are basic or even non-existent. The European Parliament should encourage the Member States, including Greece, to create support structures for abused women in every local authority, with full psychological, legal and professional counselling and properly staffed hostels for women.
The Member States should also take account of the amendments proposed by women's organisations and lawyers to remedy the ambiguities and loopholes in the law in connection with domestic violence. Finally, anti-sexist education programmes should be introduced in schools in a bid to change social stereotyping.
(SK) I would like to begin by saying that I consider it right for the European Parliament to be closely involved in the issue of gender equality. I cannot help thinking, however, that our European policy suffers from a serious, a very serious form of schizophrenia. I would like to quote from one recent agency report. Sixteen year old Medine Memi from the town of Kahta in the Turkish province of Adiyaman was buried alive by her family in a hen coop next to the family home. The police found her resting in a sitting position buried two metres below ground. In the post-mortem, it was found that the girl had large quantities of earth in her lungs and her stomach. The father of the girl calmly admitted the deed to the police and said that he had buried her because the girl had befriended some boys. Ladies and gentlemen, in Turkey and similar countries, women and even girls are murdered in this way for example only because they have spoken with other men. If we take gender equality seriously, how can we possibly entertain the notion that a country with such an attitude to the fair sex could be part of a civilised Europe. Gender equality is not just about calculating small differences in income but, first and foremost, about the right to life and human dignity which is repeatedly denied to women in many of our neighbouring states.
(NL) Madam President, today we are debating the progress report on equality between men and women in the European Union. A good deal has been discussed, but if one subject is absent from the report, it is the appalling inequality between men and women in the European Muslim community, where women are totally subordinate to men on the basis of the rules in the Koran. Participation by Muslim women in working life or higher education is barely open to discussion for the men and, if at all, the women must wear the burkha or a headscarf, which greatly reduces their chances of finding a job.
Therefore, the European Union should be fighting not for the right to wear the burkha but for the right to work without wearing it. The Dutch Party for Freedom (PVV) supports France in seeking to ban the burkha in public places, and would like to see such bans introduced at national level in the other Member States, too. Madam President, something must be done about the shocking subordination of these women.
The PVV wants to see this backwardness combated with vigour. These women have a right to freedom of expression and to freedom to study without having to fear an Islam that would have them isolated. It is time for a new wave of emancipation. The PVV will not be endorsing the present report, therefore, as it fails to address the really important issues, which we think is a great shame.
(DE) Madam President, Commissioner, ladies and gentlemen, we have heard it said many times today that women in Europe continue to suffer inequality in the workplace. Yet, their employment rate increased from 51% in 1997 to 58% in 2007. Today, women are highly qualified, but the number of women in executive positions has remained unchanged over the past few years, and yet the number of female students enrolling in economics, business and law is higher than that of male students.
We must recognise that, in 2007, 31% of women were employed in part-time jobs, which is four times as many as men. On average, women earn 17.4% less than men, they are at the greatest risk of poverty and, especially in old age, they are hard hit not only by loneliness and a reliance on care, but also poverty. We have to change that.
Women in business, women at work - that is what we clamour for. We call for special arrangements, for parental leave and maternity protection to be put on the same footing, and somehow we have achieved the opposite: women are too expensive and so do not get the jobs. It is the economy that is coming up with all the solutions. The actual injustice of that situation lies in women's inferior position and the fact that there is little recognition for their family and housekeeping duties.
Commissioner, you have just said that you would like a cost-benefit analysis of this situation to be carried out, but you cannot calculate this any more than you can pay for it. We must recognise that mothers and fathers would be happy to choose looking after their families if this were not regarded as inferior and if it were not generally disadvantageous to career progression. People who do family work do a very important job in society, because they generate our future; they acquire skills, and even empowerment, for their future occupational activities as well.
Therefore, the economy should be working to support families and women. Rethinking how our societies work is much more urgent than establishing new European monitoring centres and institutes.
(EL) Madam President, the international economic crisis is clearly having a negative impact on men and women. It has caused job losses and resulted in financial austerity policies. However, under no circumstances should it be used as an excuse to stop promoting equality policies, because these policies can drive social and economic development and recovery in Europe.
At the same time, the crisis is a unique opportunity for, and challenge to, the European Union and the governments of the Member States to create conditions for increasing competitiveness at global level, by reviewing and incorporating the gender equality dimension into every policy, in order to address the long-standing democratic deficits at the expense of women.
We need to step up our efforts to stamp out unequal pay, violence, the glass ceiling, discrimination and poverty. We need to find ways of reconciling work and home life, improving care facilities for children, infants and the elderly, supporting working women and working couples and single-parent families and people with disabilities. First and foremost, however, we need to effectively put all the equality laws into practice.
(DE) Madam President, we have the European Year against Poverty and Exclusion. Women are still at a very high risk of becoming poor or having to live in poverty. There are many small steps which land them in that position: girls tend to choose jobs which do not pay so well. They then decide to have children, which often leads them to only be able to work part-time. Alternatively, they might decide to look after their parents or grandparents, which again puts older women in a situation where they are unable to return to work. These periods add up and, as a result, women's professional careers progress much more slowly. This is also reflected in the fact that they have lower pensions, for example. There are many aspects to this, and many have been included in this report.
The really important message we need to put across is that there are already many opportunities out there, but girls and women need to make use of them. The awareness that a girl is studying engineering, and that she is brave enough to do so - that is what we have to promote in schools. This also applies particularly to immigrant women. I would also like to make another point: if you look around the Chamber today, you will see that two thirds of us attending this debate are women and one third are men. We must also win men over to taking a much greater interest in this subject, so that, one day, we can have the two remaining thirds of men attending and supporting women's issues.
(PL) Madam President, in Mr Tarabella's report on equality between women and men in the European Union, several very important suggestions have been made to the European Commission and the Member States. Once again, the problem of inequality in terms of women's pay has been highlighted, as well as the lack of a legislative proposal from the Commission in order to reduce these differences. The question of women working in small family businesses has been raised, where women are often without social security affiliation and their work is not included in records of the length of time they have worked, and so is not counted towards their pension entitlement. The importance and necessity of careers advice has been stressed, which would help to activate women who have lost their place in the labour market, very often because they have given birth to a child or have stayed at home to care for an elderly person. Emphasis has been given to the need to give assistance to women who want to set up their own business. A call has been made for the promotion of technical professions among young women who stand at the beginning of their working life, to increase the proportion of women in jobs typically done by men. Emphasis has been given to the need for priority treatment of groups of women who are in especially difficult situations, such as women with disabilities, elderly women and women with dependants.
However, in my estimation, among these significant and fundamental issues there are also unnecessary provisions concerning reproductive health, and others which give broad and unlimited access to abortion. I would like to draw the attention of fellow Members to the fact that decisions on matters related to abortion lie within the competence of the governments of individual Member States. We are fighting for equal treatment of women and men, but we should not make this dependent on choices related to areas of sexuality. This kind of practice may considerably reduce support for the report we are discussing.
(LT) Firstly, I would like to thank the rapporteur, Mr Tarabella, for the work he has done.
In order to overcome the economic downturn, it is very important to invest in human capital and social infrastructure, creating the conditions for women and men to exploit their full potential.
The European Union has now moved closer to the Lisbon Strategy goal of reaching a female employment rate of 60% by 2010. However, female employment varies greatly from one Member State to another. Therefore, the Commission and the Member States must take effective measures to ensure the implementation of the Directive on equal treatment of men and women in matters of employment and occupation.
Today, men's and women's pay in the Member States varies greatly and therefore, we must urgently call on Member States to apply the principle of 'equal pay for equal work'. The Commission has yet to present for debate a proposal related to the application of the principle of equal pay for men and women.
It is imperative to encourage the equal sharing among men and women of responsibilities in personal and family life and better distribute the time allotted to paid and unpaid work.
The Member States must take all possible measures on access to pre-school child care institutions.
The matter of paternity leave has yet to be resolved. Therefore, we must find a common solution on the consolidation of this leave in the directive.
Moreover, in the Commission's consultations on the new 2020 strategy, insufficient attention is paid to matters of equality between men and women. Matters of gender equality must be strengthened and integrated in the new strategy.
In conclusion, from the bottom of my heart, I would like to thank the Member of the Commission for our long cooperation in the areas of gender equality, employment and social affairs. Thank you and good luck!
(PL) Madam President, changes are taking place in Europe - as can be seen from the report - which favour improved education and rising employment among women, although there are still great differences. This improvement is taking place in areas in which women are deciding for themselves and are showing initiative and fortitude. However, in areas where they have little influence, stereotypes are functioning which do not allow them to advance or to participate in public life. This is why the number of women in managerial positions is not rising, and why their participation in politics is rising very slowly. Therefore, it is crucial, here, to fight the stereotypes and take action intended to promote equality of the sexes in public life and in politics. The report talks about intensifying this action, but that is not enough. We must, together, make such proposals. We must encourage the Commission and Member States to start a debate and take action to increase the participation of women in politics. Where women are more involved in politics, more thought is given to social matters, child care facilities, women's affairs and the equality of women in general.
In Poland, we have started a debate on the subject of priority in politics. A group of women has started a grass-roots initiative to draft a law on parity in politics, so that 50% of the candidates in elections would have to be women. We have collected over 100 000 signatures in support of the law and have submitted it to the Polish parliament. A huge debate has begun, and I do not know if the idea will be successful - if parliament will vote in favour of our proposal. I do not know if it will be a great success, but the debate itself which is under way has changed the awareness of society very much. We have the results of polls which show this. I appeal, therefore, for the commencement of such a debate on the participation of women in politics in the countries of the European Union.
(PL) Mr President, it is good that the resolution under discussion includes item 38, which stipulates that women must have control over their sexual and reproductive rights, notably through easy access to contraception and abortion, and the possibility of a safe abortion. This is significant, especially for citizens of countries which have restrictive anti-abortion laws and in which deceptive pro-life propaganda is being spread. In my country - Poland - the political Right, which is under the thumb of the clergy, does not allow proper sex education, and restricts contraception and legal abortion. Even the word 'abortion' has been almost totally eliminated from the Polish language, and has been replaced by the expression 'killing of a conceived child'. In order to put an end to legal terminations of pregnancy, of which only several hundred are performed annually, attempts have been under way for several years to add a clause to the Polish Constitution which would protect life from the moment of conception. The figure of 100 000 illegal abortions does not trouble the so-called pro-life campaigners, who hypocritically pretend that these abortions do not take place.
The European Union must put an end to Member States' contempt for the reproductive and sexual rights of women.
Mr President, women represent half of Europe's talent. We must not waste this creative potential. If we succeed in channelling this potential into the economy, we will make a huge leap forward, with regard both to the attitudes still present in European societies and to the Union's new agenda for more growth, jobs and competitiveness.
Equal opportunities do exist on paper. The Union has produced at least 13 directives on gender equality. The principle is anchored in the treaty and in the constitutions and legislative acts of Member States, but the real-life data speaks a different language. Never before were women so well educated, but, when it comes to entrepreneurship, women are still largely under-represented.
On the gender pay gap, virtually nothing has moved in recent years. When doing business, women rarely default when it comes to reimbursing their loans, but access to finance is more difficult for women, and this is determined by the banks' quest for collateral. You need to have more money in order to borrow money, but only 1% of the world's assets are owned by women.
Despite higher qualifications, despite higher education, women remain totally under-represented among decision makers. Getting more women into decision-making positions is the key to everything. Women can promote their case and market their agenda, but the real power lies in decision making, and that is why women ought to take part.
Critical mass is essential to bring about change. One single woman in a decision-making body will soon have to adapt her behaviour, to be accepted by the male majority. As a starter, having a few women on a decision-making board could already make a difference, yet all these strategies will help little if we do not succeed in removing the biggest obstacle for women: reconciling family and working life. Remaining obstacles call for a policy response, and that is why we still need policies geared towards gender, both at national and European level.
(EL) Mr President, I should like to endorse what has been said by my fellow members, the many women and numerous men, and our rapporteur Mr Tarabella, whom I congratulate, and to say that we all passionately support any action and initiative to stamp out any form of discrimination between men and women. That goes without saying, because that is how we need to operate in the open, democratic, liberal society in which we all want to live.
Important efforts are being made and we need to emphasise that. At European level, I would remind the House of Directive 2006/54/EC, which requires the Member States to stamp out all forms of discrimination between the sexes by August 2009. I would also remind the House of the European Roadmap for equality between men and women 2006-10.
I also welcome and would remind the House of all the initiatives being taken on this issue by the national governments in the Member States of the European Union, the most recent being that by President Sarkozy's government to promote legislation to ban the burkha in public places.
These are all specific steps, but more are needed if we are to change, first and foremost, our attitude in terms of preventing all forms of discrimination. Unfortunately, discrimination still exists and one vulnerable category I should like to mention is that of new mothers. I was astonished to read in a European Commission report on the Barcelona objectives and on child care facilities in the European Union that almost all European mothers state that they are unable to raise their children as they would wish, due to the excess of responsibilities which they face on a daily basis. We need to understand, and to place the utmost emphasis on the fact that the inability to achieve real equality between the sexes is endangering today's children, who are deprived of a stable family environment in which the mother's presence is acutely felt. It is endangering the psychological equilibrium and the development of a stable personality in today's children, who are tomorrow's citizens of the European Union.
Mr President, the economic crisis has underlined the fact that women's rights and gender equality are interlinked with ongoing economic issues.
In countries that have introduced gender equality-friendly legislation, women's representation on the labour market tends to be significantly higher, as well as the percentage of birth rate. These states tend to have a healthier economic, social and pension situation. Besides, women's salaries are of crucial importance in the family.
It is clear that the upcoming EU 2020 strategy needs to outline a clear commitment regarding gender-equality mainstreaming in all European policies. The strategy has to be coordinated with the new roadmap for gender equality and also with the future charter for women's rights. As my colleague, Marc Tarabella, put forward in his report, women's health and sexual rights are an equally important tool for women's socio-economic empowerment as well. We need to provide access to knowledge, information, medical care and assistance to give all women the choice and position of equal rights and access.
I would like to say thank you for the five years I have worked together with Vladimír Špidla, because this is the last chance to say hello to him. Thank you very much for an excellent contribution from you and from your team.
(DE) Mr President, ladies and gentlemen, this extremely interesting debate has already covered just about everything. I can hardly think of anything new to contribute to it. However, there is one brief point I would like to make: we should all aim to ensure that women are no longer in a situation where they have to choose between family, on the one hand, and work, on the other. We need to create the conditions for that to become a reality. It should be possible for us to take swift action in order to ensure that a woman can fulfil her maternal and occupational roles as well as possible.
Realistically, exclusion from an existing salary scheme is probably inevitable. However, it should be possible for a woman, once she returns to work, to make up for lost working time. I believe this is the solution we should and ought to be working towards, particularly in challenging economic times. If we are successful, and we in the European Parliament can contribute a great deal to such success, then we will achieve a modern Europe of real equal opportunity. It is clear to us all that this is really only possible with consistent equality between women and men.
(DA) Mr President, Mr Tarabella's report on equality between men and women gives an excellent account of the great challenges that we face in the area of equality in the EU. One of these challenges is to bring about an increase in the proportion of women on the boards of public and private enterprises - not least within the financial sector. We are in the middle of an economic crisis in which we need to utilise all the talent we have if we are to create the necessary growth. Quite simply, our competitiveness is at stake.
The EU should therefore learn from Norway. Back in 2002, the then Norwegian trade and industry minister took the initiative to propose that at least 40% of each sex be represented on the boards of enterprises based on a cold calculation: Norway needs to utilise all the talent it has if the country is to compete internationally. The current form of recruitment, in which men primarily recruit men, is destructive as regards generating innovation and growth. We must exploit the potential of both sexes and take the initiative in the EU for legislation similar to that of Norway. In 2002, there were around 200 women sitting on boards in Norway; today there are nearly five times that number. At the same time, studies show that businesses with both sexes represented on the board do better in purely economic terms. It is therefore sheer common sense to fight for equality.
(IT) Mr President, ladies and gentlemen, Commissioner, the principle of equality between women and men is part of the central current of the great river that has already freed foreigners, slaves, black people, and that is the principle of human dignity, the same for everyone. The Tarabella report and that of the Commission are therefore both commendable, because it is right to always insist thoroughly on this principle.
There are, however, two critical remarks that I feel I should make. The flow of human dignity and equality should concern everyone, absolutely everyone, including those who are waiting to enter the world, unborn children. It is therefore unacceptable to do as point 38 of this report does, that is, to speak of abortion as an aspect of sexual reproductive rights, or women's rights. No one is denying the complexity of problems where difficult and unwanted pregnancies are concerned - there are serious problems - but, in any case, these things should not be spoken about except in relation to the need to nurture respect for life and to offer mothers all kinds of help so that they can freely choose to continue with their pregnancy.
My second criticism concerns the extension of the concept of sexual and reproductive health, as is done in recital X, beyond physical and mental aspects, to include social aspects as well.
I wonder what it means that all sexual behaviour, whatever it may be, must receive from others justifications of wellbeing, and therefore recognition and praise. Does this not mean that we end up violating not only freedom of conscience, but also freedom of opinion? I will merely ask this question because I do not think it is a banal one.
Mr President, let me agree with colleagues who say that more legislation is not the answer if we are not implementing existing legislation on equality.
Secondly, as someone who grew up with the movement for more equality, I worry that young women think the battle is over. Therefore, we need to invigorate the debate amongst young women and young men about the equality agenda.
On the economic crisis, yes it is affecting women, but, of course, when men lose a job, women are also affected. I think we need to be very clear that the economic crisis affects everybody, particularly families.
On paragraphs 34 and 35, I fully agree and would endorse the call for those countries which have not done so to ratify the European Convention on Action against Trafficking in Human Beings. I hope that the Irish Government lives up to its commitment to do so this year.
Domestic violence is a horrible reality: many women are indeed murdered in their own homes. We have had a recent court case involving an incident of that kind in Ireland.
Paragraph 38, however, fails to respect the subsidiarity clause in relation to abortion, and I think it needs amending.
(CS) Commissioner, ladies and gentlemen, when the struggle was under way about a hundred years ago for voting rights for women, it was not a privilege that women were fighting for but the just recognition of their basic civil rights. Let us also try to take that path today.
I firmly believe that the greater involvement of women in political life, especially at the national level, will be assisted by genuinely free competition between candidates in electoral contests. Under such conditions, women will undoubtedly hold their own. For example, during the last parliamentary elections in the Czech Republic, a free contest between candidates would have increased the overall number of women elected from all parliamentary parties from a paltry 15% to an acceptable 26%. We find similar results with other types of election.
Women must not be in the role of supplicants. If they have an equal chance, they will win through. However, as long as electoral systems are contests between selected groups of candidates for predictable seats with no real chance for other candidates to be elected, there is no equal opportunity. Let us strive, therefore, for genuinely equal opportunities for all, in other words, for women too. Then there will be no need for quotas.
(DE) Mr President, ladies and gentlemen, a short while ago, I gave a speech about my work in the European Parliament, about my tasks here and about my many appointments. Then a man asked me this question: 'What does your husband say to that?' I have heard this question many times. I know that women get asked it, but I believe that, the other way around, no man is ever asked the question: 'What does your wife say to that?'
(Heckling)
Yours has? Well then, in your case, we can talk about real equality.
Let me give you another example: A young married couple, friends of mine, have just had a baby and the parents share one job, that of looking after their baby. For the wife, it is considered normal, but the husband gets asked why he spends half the day changing nappies and does he not feel this has set him back career-wise. That is not equality, either.
In conclusion, let me touch on equal pay, which we have discussed today. Although there are companies which pay union wages, there is evidence that women work in departments where they have fewer opportunities to progress and where they are paid smaller allowances. One final example: companies whose management consists of at least 30% women achieve better business success. Equality does pay off!
(RO) I welcome this resolution and am pleased that a key place has been given to the issue of women who work in agriculture and do not enjoy any clear, definite legal status with regard to right of ownership and their role in the family household. This issue, which has possible major consequences, is also on the agenda of the Council's Spanish Presidency as an important objective. We must look for the best applicable solutions for this matter.
I also hope that the role played by women in the European economy will have an important place as well in the future EU 2020 strategy, which will be discussed this very week at the information summit in Brussels.
(DE) Mr President, Commissioner, I would very much like to thank my fellow Member, Mr Tarabella, for his report. The fact that this report contains more than 40 paragraphs is clear evidence that equality and equal opportunities for women are not a subject that we can do justice to in just under an hour. There is enough material here for several debates. Today, however, I would like to focus on two points. The first one is paragraph 8 of the report, which is critical of the fact that gender mainstreaming in the current Lisbon Strategy is basically non-existent. I would like to join the call that the Commission and Council include a gender mainstreaming chapter in their post-Lisbon 'EU 2020' strategy.
Furthermore, it is essential that Member States carry out a gender-based impact assessment, because if we want to be serious about fighting the effects of the current crisis, we need action which will take into account the particular position of women. I think that Member States really should be urged to take action based on such data and impact assessments in order to promote economic recovery. I am also of the opinion that women have rights over their own bodies and health.
(RO) While welcoming this report, I would like to highlight one thing. I do not think that legislation is relevant, especially because this equality between men and women is a major component in a people's civilisation and culture. I believe that positive measures must be adopted at the start of every individual's development and begin with a form of upbringing which removes stereotypes and gives strong support and a purpose to gender equality right from childhood. Unless we adopt this mindset and carry out integration in this way, we will continue to have the same discussion about investigating this matter and less about doing something.
I would like to emphasis one further thing. Inequalities become narrower in a knowledge society or new form of economy. I believe that these are important steps towards equality.
(CS) Mr President, ladies and gentlemen, I would like to point out that the outdated Barcelona objectives referred to in this report conflict with the recommendations of experts. It has been proven by experts that the youngest children, those who are up to two years old, should not be placed in institutions and it is therefore impossible to impose such a target on Member States. For the healthy mental development of infants and toddlers, it is fundamentally important for them to be looked after all day long by their mother or father. This report, moreover, interferes with the rights of Member States, since it wishes to change their pro-family policies. Our job, of course, is to struggle for effective European measures to combat people trafficking and violence against women and children. I believe, and I would like to point out, that this report does not respect the right to life of the unborn child. I consider this report to be lacking in balance. I would like to conclude by thanking Commissioner Špidla and wishing him every success.
(SK) It is true that the European Union has done much over the past thirty years to improve the position and rights of women. However, the most striking difference, which still persists and which even continues to deepen, is in the pay of men and women.
Women earn almost 20% less on average, while pay differences between women and men also have a significant effect on the lifelong earnings and pensions of women and what we increasingly refer to as the feminisation of poverty. The differences in pay are connected to many legal, social and economic factors, the extent of which is broader and goes beyond the issue of equal pay for equal work.
We should also mount a Europe-wide campaign to try to eliminate deeply ingrained prejudices concerning the supposedly natural fact that there are those who wear trousers and there are less valued persons who wear skirts. We must speak openly about the topic of domestic violence and human trafficking, which is still taboo, and, of course, about taking gender equality into the education process of pupils in primary school.
I would like to end by asking one question for everyone sitting here today. How can society value and protect women as unique and exceptional beings, as the bearers of life, when we consider International Women's Day to be a socialist hangover?
(PL) Mr President, I am very pleased that men, too, are speaking today, although, as can be seen, we are in the minority. I would like us to look at gender policy in categories of a huge, untapped social potential, and, therefore, within the next 10 years of this generation, the disproportions should be evened out in every area if we want to think of a rapidly developing society.
There are three problem areas: firstly, the disproportion in the academic world. Women are better educated, but they do not gain promotion. Secondly, the participation of women in politics should be significantly greater, and this is why I think rules on parity should be put in place in all Member States. Thirdly, the area of entrepreneurship. Women cope better with, for example, micro-enterprises, but their participation in the management of large companies is quite small. The current rate of growth suggests that women will achieve equal participation only in the year 2280. This must be changed.
There are three conclusions. Firstly, the monitoring centre should look at best practices. Secondly, I want to express immense thanks to Mr Špidla for allowing, in the European Social Fund, the European Union's great financial instrument, the possibility of investing in kindergartens. Thirdly, I would like to declare that, if I plan to have a child during this term, I will take paternity leave, if Mr Buzek allows me.
(RO) I believe that an effective career planning system is required in order to ensure equal opportunities for men and women, which means that there must be sufficient child care facilities, such as crèches and nurseries.
The European Union currently has waiting lists for children to be registered in crèches and nurseries. There are even a large number of children who cannot be registered in such educational institutions due to an insufficient number of places. Every euro invested in developing child care facilities means a return of six euros for society, resulting from the jobs created and the improvement in European citizens' quality of life. This is why I hope that in the future, the European Union and Member States will invest more in these care facilities for children of a very young age.
Last but not least, I would like to draw your attention to the situation of single-parent families and to the difficulties encountered by single parents bringing up children on their own.
(PL) Mr President, in my opinion, there are two keys to the equal rights of women and men. One key is equal access to economic resources, and the second key is equal access to decision making in public life. In my opinion, differences between pay for women and men, which stubbornly continue to exist, are unacceptable. There should be equal pay for equal work. Furthermore, I would like to stress that it is very important, in my opinion, to have greater participation of women in political life and in public life in general. I am profoundly convinced that greater participation of women in public life, in greater numbers and on fairer principles, will mean that the budgets and policy which will be created, and the plans which will be made, will, to a greater degree, reflect the dreams, needs, aspirations and plans of the whole of society.
(RO) Against the backdrop of the economic and financial crisis, the unemployment rate for women rose by 1.6% in 2009, compared with the rate for men, which rose by 2.7%.
There has been a significant increase in women's involvement in the decision-making process in politics. The percentage of women in the European Parliament has risen from 31% to 35%, compared with the previous parliamentary term. The percentage of women representing Romania is 36%. Taking the example of Romania, the election of a woman, a former MEP, as President of the Romanian Parliament's Chamber of Deputies marks a first. On a personal note, as a young woman embarking on a political career, I stood as an independent candidate for the European Parliament, managing to obtain the necessary number of votes, without the help of a party list. In the private sector, women are much better represented, with a third of them ...
(The President cut off the speaker)
Mr President, the title of the debate here this evening is 'Equality between women and men', yet most speakers, when dealing with the issue, said 'between men and women'.
That, I think, in part answers the question asked by Mrs Lulling about why more progress has not been made since 1975. The reason is tradition. It is cultural. Women were seen to have an inferior, subordinate role. That still exists in many countries worldwide and it is a big challenge to change it.
Thankfully, however, the EU has made good progress and nowhere probably more than in this Parliament where, numerically and attitudinally, there is real equality. That needs to continue through legislation, through targets and through directives.
The point was also made that we should have more information for young girls. I agree, but we also need more information for young boys, particularly to offset the damage that has been done by many films and many television programmes which are not at all conducive to creating an equal society in the spirit of equality. There is a lot of work to be done there and we need to start doing it.
(PL) Mr President, it is usually the case that, in difficult times, more problems with ensuring the everyday welfare of the family rest upon women. Not only should they receive gratitude on all sides for this, but they should be given substantial support as part of social policy. I think we have a lot to do in this area.
Gender equality and women's rights stem from human rights. It seems that creating excessive legislation to uphold this fundamental right may be perceived as an outright denial of the principle. Finally, we can do most in the area of equality between women and men by having a system of appropriate education, because respect for women is not enough, and it cannot be fully defined and incorporated in the best documents if it is not part of our culture, customs and upbringing.
In Poland, there is a saying that the woman holds up three corners of the house, and the man only one. We could say that this situation distinguishes and values women, or that it excessively exploits them and is an example of inequality.
Ladies and gentlemen, the debate has been unusually extensive. I have attended many debates in Parliament and this has certainly been one of the most prolific. In my opinion, it also showed clearly that the policy formulated by the European Commission and Europe as such is a policy that has its own inner sense and its own inner logic and it must be continued. Equality of opportunity is, in my view, a really fundamental element of our make-up, emanating no doubt from human rights, and it is also clear that we must secure it for all. We cannot accept that there will be isolated areas where equality of opportunity is not consistently applied.
The policy formulated in our plan for equality should, in my view, continue in the future and I similarly agree with the opinion that in the forthcoming 'Europe 2020' strategy, we should reinforce gender issues. As has already, been said many times in the discussion - and I am in complete agreement with this - a modern society that wants to be successful cannot afford not to make use of its full human potential. In my opinion, equality of opportunity represents a unique competitive advantage for Europe.
Ladies and gentlemen, we have also discussed measures, cultural aspects, lawmaking and many other aspects of this complex issue. I believe that we cannot adopt a negative or positive opinion a priori on any remedy. Existing legislation must certainly be applied consistently. There is no doubt about that and there are many problems here. It is also clear, of course, that new and very bold legislation can often fundamentally change a situation. The Norwegian example of quotas for the administrative bodies of large joint stock companies was mentioned here and this law has clearly changed the situation and I think it would be interesting to study the Norwegian experience. Despite this, however, I believe that emphasising the full application of current valid legislation should remain a priority.
Ladies and gentlemen, the importance of the work-life balance has been clearly pointed out and, in my opinion, it has also been stated clearly that equality of opportunity is an issue for both men and women. I am therefore delighted that we have held this debate on the basis of the experience of both sexes and I think that this should always be the case.
Commissioner Špidla, I would like to join in the chorus of thanks given to you from different quarters of the Chamber and in all the good wishes. I wish you all the best and God bless!
Mr President, I, too, would like to congratulate the Commissioner on this final effort - yes, I who have often challenged him in other forums - and to simply thank everyone for this very rich debate, in which many Members have spoken.
I have listened carefully to all of them, and it is true that a number of men have spoken, which I am pleased about. At any rate, the proportion of men was higher than in the Committee on Women's Rights and Gender Equality, since, of the 61 members, there are only four of us men, which is far too few. I do, of course, agree with those who have said that this is a fight in which men, too, must participate.
I cannot respond to everyone, but Mrs Lulling said that the margin of the vote in committee was not a comfortable one. Well, there were 15 'yeses' to five 'noes', three times more 'yeses' than 'noes', and seven abstentions.
I know that we have spent a great deal of time on chapter 38, which is devoted to reproductive health, to sexual rights and, in particular, to contraception and abortion. I know that this issue is perhaps more sensitive than the others, and I did not want my report to become a ragbag, but I could not overlook that issue.
I make reference in particular to young girls, who end up suffering if they accidentally become pregnant because they did not have all of the information they needed. What bothers me most is the frequent hypocrisy of some who wish to ignore these situations and poke fun at the problems of these young girls and yet, when it happens to one of their children, they have the resources to pay for them to have 'revitalisation' therapy, in Switzerland or elsewhere, without it attracting much attention.
As for the pay gap, Mrs Bauer put it well. We are talking about a figure of 25% when we add up the effects of part-time hours, which are limited. It is, of course, difficult to be precise.
This is not - and I will finish here because I have only a few seconds left - a ragbag report, even though mention is made of genital mutilation, the burkha and forced marriages. Rest assured that I believe that, in a democracy, these practices are not cultural; rather, they are practices that we must combat by means of democracy.
The fact is, had I put that in the report, it would have overshadowed all of the rest which, in my view, was more important.
The debate is closed.
The vote will take place on Wednesday, 10 February.
Written statements (Rule 149)
Even though the number of women in the labour market is higher than the number of men for the first time in history, instances of gender-related discrimination persist. A considerable proportion of the jobs done by women are usually on a part-time or fixed contract basis, with unsuitable pay. More than half a century after the principle of equal pay was included in the Community Treaties, a woman in the European Union needs to work 418 calendar days to earn what a man earns in 365 days.
Even though the EU's policy has been pioneering, the pay gap has remained stubbornly wide since 2000. We have the necessary legal instruments to act on this. This is why I am calling for the future European Commission to be involved in transposing, in all Member States, Directive 2006/54/EC on the implementation of the principle of equal opportunities and equal treatment of men and women in matters of employment and occupation. While the recession has primarily hit the sectors dominated by men, there is the risk, including in Romania, that budget restrictions will lead to the loss of numerous jobs in the public services sector, an area where women are represented the most. I believe it is vital that gender equality policies are not modified by discriminatory measures aimed at public sector employees.
The report on equal opportunities is proposing to give new impetus to equal opportunities within the European Union because the promotion of genuine, democratic equality between women and men remains a benchmark for creating a democracy which integrates the whole of society.
Equal opportunities offer a boost for social progress and must not simply remain a judicial instrument. In most European countries, segregation by occupation and sector remains almost unchanged. This is reflected in the lower salaries for women, the smaller number of women who work when they have dependants, as well as in the sharing of responsibility between men and women in family life.
Furthermore, we must not forget either the role of women in agriculture in Europe and their contribution to it: one-third of agricultural workers are women. They are often unpaid and do not enjoy adequate social protection because they carry out their work on farms providing food for their own families.
I believe that the European Parliament must support the initiative in favour of setting up a European centre for monitoring violence against women and, by extension, European legislation aimed at protecting victims, as well as the establishment of a body promoting equal opportunities at United Nations level.
Mr President, ladies and gentlemen, I would like to thank Mr Tarabella for his excellent report on equality between women and men in the European Union. Inequality between women and men in the labour market is reflected in the fact that women still get 80 cents for every euro that men get doing the same job. There are measures in place to achieve equal pay and now is the time actually to put them into practice. For example, it should be made compulsory to undertake an assessment of the demands of a job and pay should be determined based on it. Sanctions should be imposed on employers if no proper equality programme has been drawn up for the workplace. Women should not have to confront obstacles to their career paths and see their career development brought to a halt on account of their sex. Both companies and the public sector must pay more attention to ensuring that there are more women in top jobs. When the European Commission is being formed, each Member State should propose both men and women as commissioners. As the report states, there are also problems in reconciling work and family life that are relevant to equality between women and men in professional life. The development of public services to facilitate care provision and more scope for parental leave are ways to even out the differences between women and men in the labour market. The European Union needs social regulation. The EU has already begun to work towards a more equal Europe: the status of European women has improved considerably, thanks to EU legislation. The Union is heading in the right direction in matters of equality, but things do not happen by themselves: in the future, we will require a stronger EU social dimension to guarantee a more equal and more social Union than ever.
Equality between women and men is a fundamental principle of the European Union. Considerable progress has been made in this regard down the years. However, there are still significant discrepancies between Member States when it comes to offering equal pay for work done, the number of women occupying management posts and the percentage of women in the labour market. In spite of current EU legislation, there is still a difference seen in Member States, on average, of 15-17% between the salaries received by men and women. This is because women have poorly paid jobs or work on a part-time basis. As a result of the reduction in women's earnings and pensions over the course of their lives, these salary gaps cause poverty among elderly women. 21% of women aged 65 years or over are exposed to the risk of poverty, compared with 16% of men in this situation. To ensure equal rights for both women and men, Member States must exchange good practice in terms of guaranteeing gender equality. Furthermore, I would like to stress the need for educational programmes in schools to avoid the legacy of stereotypes associated with women.
The most important task concerning the European Union's policy for the promotion of equality for men and women is the evaluation of the successes and failures of the four-year schedule ending this year and plotting the outlines of the new strategy. The roadmap beginning next year must stress - just like the present one - the phenomenon of multiple and 'sectional' discrimination, while paying closer attention to women's rights aspects of the situation of ethnic minorities. The report correctly points out the harmful effects of the global economic crisis on the situation of women, particularly as far as jobs and the gender-based wage gap are concerned. It is crucial, therefore, for the new strategy to consider the economic importance of equal opportunities for men and women, since gender-based discrimination is not only unfair but it slows down the economy. Member States and the enterprises concerned must be urged, therefore, on the one hand, to incorporate into their crisis-handling strategies the consideration of gender equality and, on the other, to refrain from financial restrictions detrimental to equal opportunities for men and women. The roadmap that comes into effect after 2010 has to maintain the priorities of the previous strategy, with greater focus on aspects involved in bringing down poverty and social exclusion, especially in a European year dedicated to that topic. The new strategy must be a concrete action plan with realistic, verifiable goals. In addition, much more efficient coordination is needed between the European Commission and Member States in view of their implementation.